IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42031

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 766
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RICKIE STORM, JR.,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one and one-half years, for eluding a police officer,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Rickie Storm, Jr. pled guilty to eluding a police officer. Idaho Code § 49-1404(2). The
district court sentenced Storm to a unified term of five years, with a minimum period of
confinement of one and one-half years. Storm appeals, asserting that the district court abused its
discretion by declining to place him on probation and, instead, executing the imposed sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Storm’s judgment of conviction and sentence are affirmed.




                                                   2